Citation Nr: 0606443	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residual scars of a splenectomy, other than a residual 
drainage tube insertion scar.

2.  Entitlement to an effective date prior to February 26, 
2001 for the grant of compensation under 38 U.S.C.A. § 1151 
for a splenectomy, to include the issue of whether there was 
clear and unmistakable error (CUE) in an August 1999 RO 
rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to April 
1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which respectively granted 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a splenectomy, effective from February 
26, 2001 and granted service connection at a noncompensable 
rate for residual scars of a splenectomy.  

In January 2005, the Board denied a compensable initial 
disability rating for a residual drainage tube insertion scar 
and remanded the issues of entitlement to an initial 
compensable disability rating for residual scars of a 
splenectomy, other than the drainage tube insertion scar and 
for an earlier effective date for the award of compensation 
for a splenectomy pursuant to 38 U.S.C.A. § 1151, for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The January 2005 Board decision denied the veteran's claim 
for a compensable initial disability rating for a residual 
drainage tube insertion scar from a splenectomy.  Therefore, 
the issue is no longer for Board appellate consideration.  
However, a subsequent August 2005 VA dermatology examination 
report indicates that the veteran has mild functional 
impairment as a result of the drainage tube insertion scar.  
Therefore, the Board construes the August 2005 VA examination 
report as a claim for an increased evaluation and refers the 
issue to the RO for initial development and adjudication.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim for 
compensation for residual scars of a splenectomy, nor the 
revised criteria, which became effective August 30, 2002, are 
more favorable to the veteran's claim.

2.  The residual mid-line splenectomy scar is manifested 
primarily by some degree of keloid formation, is somewhat 
adherent to subcutaneous tissue with a small subcutaneous 
dehiscence and possible herniation; the scar is asymptomatic 
and causes no functional impairment.

3.  The RO received the veteran's initial claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a splenectomy on February 26, 2001.

4.  There is no prior written communication from the veteran 
or his representative requesting a determination of 
entitlement or evidencing a belief in entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a splenectomy or indicating an intent to apply 
for compensation for such under the provisions of 38 U.S.C.A. 
§ 1151.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
residual splenectomy scar, other than the drainage tube scar, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2005).

2.  The criteria for an effective date earlier than February 
26, 2001, for the grant of compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a splenectomy, are not 
met.  38 U.S.C.A. §§ 1151, 5110, 7104 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February and October 2002 rating decisions from which 
the current appeals originate.  The veteran was provided with 
statements of the case in March 2003 and January 2004 and a 
supplemental statement of the case in October 2005 which 
notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.

In July, prior to the February 2002 and October 2002 rating 
decisions, the RO provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  In this respect, 
the Board notes that the veteran's appeal of the effective 
date assigned for his service-connected splenectomy and his 
appeal of the initial disability rating for residual 
splenectomy scars were first raised in notices of 
disagreement (NOD) submitted in response to VA's notice of 
its decisions on claims for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claims.  In this regard, the Board observes 
that 38 U.S.C.A. § 7105(d) (West 2002) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003.  Thus, as the RO already gave the veteran 
notice regarding the original claims, the Board finds no 
error in the RO's failure to send a subsequent notice as to 
the newly raised claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA treatment records and compensation 
examination reports.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

A May 1989 VA hospital summary indicates that the veteran was 
admitted for an elective take-down of sigmoid colostomy and 
re-anastomosis with an end-to-end anastomosis.  During the 
surgery, he suffered splenic trauma and underwent an 
incidental splenectomy.  Postoperatively he had no further 
complications and was discharged in April 1989 to later 
return for removal of staples and to check the wound.

In July 1989, the veteran submitted a claim for non-service 
connected pension, listing colitis and arthritis as the 
disabilities for which the claim was made.  He did not refer 
to any residuals of his splenectomy.

VA treatment records, dating from October to December 1989, 
show no relevant complaints, findings, treatment or diagnoses 
associated with the veteran's splenectomy or its residual 
scars.

A January 1990 VA examination report notes the veteran's 
spleen was removed during a sigmoid resection surgery.  The 
examiner indicates that the veteran was at a small, but 
definitely increased risk of developing overwhelming 
infections as a result of having his spleen removed.  

VA treatment records, dating from March 1996 to August 2005, 
show treatment for unrelated complaints.

On February 26, 2001, the veteran's original claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a splenectomy was received.  

In September 2001, the veteran underwent a VA hemic 
examination.  His claims file, as well as VA computer files 
were reviewed in conjunction with the examination.  The 
report notes that the veteran's spleen ruptured during a 
March 1989 operation to close a colostomy and, as a result, 
he underwent an incidental splenectomy.  The veteran stated 
that it had not bothered him since that time.  He did report 
fatiguability, but the examiner noted that he had had a 
stroke with left hemiparesis in 1991.  He had no subsequent 
blood transfusions, known anemias or phlebotomies.  The 
assessment was no active disease related to status post 
splenectomy in 1989.  There was evidence of an incisional 
hernia.  The examiner opined that the veteran had no 
impairment as a result of the splenectomy.

A February 2002 rating decision granted compensation pursuant 
to 38 U.S.C.A. § 1151 for residuals of a splenectomy, 
effective from February 26, 2001.  The veteran appealed the 
effective date of the claim and raised a claim of entitlement 
to compensation for the associated surgical scars.

During a March 2003 VA dermatology examination, the veteran 
complained of occasional sharp pain associated with the 
drainage tube insertion scar.  He had not sought medical 
treatment for his complaints.  Examination of the mid-line 
scar revealed some degree of keloid formation.  The scar was 
somewhat adherent to the subcutaneous tissue.  There was no 
tenderness to palpation and no active drainage.  There was a 
small subcutaneous dehiscence and possibly a herniation 
associated with it.  However, the examiner opined that there 
was no functional impairment as a result of the scar and the 
remainder of the examination was within normal limits.  

A March 2003 rating decision granted service connection for 
residual scars of a splenectomy, and assigned an initial 
noncompensable rating.  The veteran appealed the 
noncompensable disability rating.

An August 2005 VA dermatology examination report shows that 
the veteran's claims file and VA electronic medical records 
had been reviewed in conjunction with the examination.  The 
veteran complained of pain in his splenectomy scar after 
walking 2-3 blocks or grabbing objects with his left hand.  
Examination of the splenectomy scar revealed it to be linear 
and measured 9 cm. long and .5 cm. wide.  The scar slid 
easily over adjacent skin and the scar was no deeper than the 
subcutaneous layer.  The scar was flat and irregular in 
configuration.  It was also a pale skin color with small 
papular keloids scattered along the length of the scar.  
There was no tenderness with very firm palpation and no 
adherence to underlying abdominal wall or underlying muscle.  
The skin texture was normal without evidence of atrophy, 
shininess or scaliness.  The examiner assessed the scar as 
stable without elevation or depression, inflammation or 
edema.  The diagnoses included a stable splenectomy scar with 
no functional impairment.  The examiner opined that it was 
more likely than not that the reported splenectomy scar pain 
was related to the exertion of dragging the veteran's left 
lower extremity as a residual hemiparesis after an earlier 
cerebrovascular accident and to significant degenerative 
joint disease of the left shoulder.

Analysis

Increased Initial Disability Rating

The veteran contends that the residual splenectomy scar is 
occasionally painful and that he is entitled to a compensable 
disability rating.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected 
residual incisional splenectomy scar are essentially 
unchanged.  Moreover, the January 2004 statement of the case 
and the October 2005 supplemental statement of the case 
together indicate that the RO has considered both the old and 
new regulations in making its determination.  The Board finds 
that its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as revised on August 30, 
2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2005).

Despite the veteran's contentions that his scar is 
occasionally painful, the objective medical evidence of 
record does not show that he has had any relevant complaints 
about his service-connected residual incisional splenectomy 
scar at any time since his 1989 surgery.  Nor is there any 
objective evidence that the scar is poorly nourished, 
unstable, or has repeated ulceration, and there was no 
evidence of pain related to the scar.  In fact, the August 
2005 VA examiner attributed the veteran's pain to residuals 
of an earlier cerebrovascular accident and degenerative 
changes.  Moreover, the examiner specifically finds that 
there is no indication of any limitation of function as a 
result of the scar.  Hence, the Board finds that a 
compensable rating is not warranted for the residual 
incisional splenectomy scar under Diagnostic Codes 7803, 
7804, or 7805, under either the new or old rating criteria at 
any time during the pendency of the veteran's appeal.  

In evaluating this claim, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the objective medical evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Earlier Effective Date

As noted above, in July 1989, the veteran filed a claim 
seeking nonservice-connected pension benefits, which was 
subsequently granted by the RO.  The veteran contends that an 
August 1989 rating decision was clearly erroneous because the 
RO failed to adjudicate a claim of compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of splenectomy, as it was 
clear that the splenectomy was an unnecessary consequence of 
his treatment.  The veteran essentially contends that, when 
he filed his application for VA benefits in July 1989, he was 
actually claiming  38 U.S.C.A. § 1151 compensation for the 
residuals of the 1989 splenectomy.  As noted in the 
introduction, in January 2005, the Board remanded the 
veteran's CUE aspect of the claim to the RO for initial 
consideration.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. §§ 5107(b).

In this case, the RO received the veteran's original claim 
for 38 U.S.C.A. § 1151 compensation for residuals of a 
splenectomy on February 26, 2001, more than one year after 
the veteran's surgery.  Review of the claims folder reveals 
no claims filed prior to February 26, 2001.  There is no 
document submitted prior to that date that requests a 
determination of entitlement or evidencing a belief in 
entitlement to 38 U.S.C.A. § 1151 compensation for residuals 
of a splenectomy or indicated an intent to apply for 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a 1989 splenectomy.  38 C.F.R. §§ 3.1(p), 3.155(a).  There is 
simply no formal or informal claim for compensation for 
residuals of a splenectomy prior to February 26, 2001.  
Accordingly, there is no legal basis to assign an earlier 
effective date for the award.

With regard to the CUE aspect of the veteran's claim, the 
Board notes that the Court has stated that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the results would have been manifestly 
different but for the error.  See Bustos v. West, 179 F.3d 
1378, 1380-81 (Fed. Cir.) (expressly holding that in order to 
prove the existence of clear and unmistakable error, a 
claimant must show that an error occurred that was outcome-
determinative, that is, an error that would manifestly have 
changed the outcome of the prior decision); see also Hines v. 
Principi, 18 Vet. App. 227, 235 (2004).  

Further, although any communication or action indicating an 
intent to apply for one or more benefits administered by VA 
may be considered an informal claim, see 38 C.F.R. § 
3.155(a), "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  As such, 
records of the veteran's 1989 splenectomy at a VA facility 
cannot serve as a claim of compensation under 38 U.S.C.A. 
§ 1151 because such compensation had not previously been 
established for his disability, and thus the mere receipt of 
medical records cannot be construed as an informal claim.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The Board finds no basis to find CUE in the August 1989 
rating action's "failure" to address the issue of 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a splenectomy during a time period when the veteran himself 
had not indicated that he wished to file such a claim.

Again, the Board has considered the doctrine of reasonable 
doubt in reaching this determination.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An initial compensable disability rating for a residual 
splenectomy scar is denied.

Entitlement to an effective date earlier than February 26, 
2001, for the grant of compensation for residuals of a 
splenectomy pursuant to 38 U.S.C.A. § 1151, is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


